DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species A:  Species election for claims 1, 19 and 20: Applicant Shall chose one of the signal quality parameters selected from the group consisting of:
 (a) a powerline interference parameter associated with powerline noise contamination, 
(b) high-frequency interference parameters associated with high-frequency noise contamination (high-frequency noise parameter associated with high frequency noise contamination, noise burst parameter associated with high frequency noise burst contamination), 
(c) bodily related interference parameters associated with noise contamination arising from biophysical processes (abrupt movement parameter associated with abrupt movement contamination, an asynchronous noise parameter associated with skeletal muscle contamination, heart cycle variability).
Applicant shall chose either group (a) or, group (b) or group (c) for examination on the merits.
It is noted herein that claims 1, 19 and 20 recite an improper Markush grouping since noise powerline interference parameters do not belong to the same art recognized class as high-frequency  interference parameters and, to bodily-related interference  parameters. Likewise, noise parameters associated with high frequency noise contamination does not belong to the same art recognized class of biophysical related noise parameters. In each of the groups identified above, the noise or interference related to the respective parameter (powerline interference parameter, high-frequency interference parameters and bodily related interference parameter) arises from a different source and has different frequency and magnitude attributes.
Species B: conditions for rejecting the obtained biophysical-signal data set, or the assessed portion thereof as in claims 5-9. Applicant shall choose either claim 5, or claims 6-7, or claims 8-9.
The species are independent or distinct for the following reasons:  Each of Species A are associated with signal quality parameters associated with different types of noise or interference parameters. In group (a) of Species A, the signal quality parameter is associated with low-frequency (power line) noise contamination, in group (b) of Species A the signal quality parameter is associated with high-frequency noise contamination and in group (c) of Species A, the signal quality parameter is associated with bodily-related noise contamination.  Each of Species B requires a different criteria for rejecting the obtained biophysical-signal data, the criteria being based on parameters related to different sources and attributes of noise contamination. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 19 and 20 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Each of the species above indicated require a search in a different area and a search burden is requested herein.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050. The examiner can normally be reached 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIE ARCHER/Examiner, Art Unit 1631